DETAILED ACTION
Response to Amendment
	Applicant’s amendments to claims 1-6, 8, 10, 14, 21-22, and 25, the cancellation of claims 23-24, and the addition of claims 26-27, in the response filed July 28, 2022, is acknowledged by the Examiner.
	Claims 1-15 and 21-22, 25-27 are pending in the current action. 
	Figs 1-6A, 7A-7D, and 7G remain the elected embodiment. 
Response to Arguments
In response to “I. The Non-Statutory Double Patenting Rejections”
	The double patenting rejection has been updated to the claim amendments. Applicant has not argued the double patenting rejection. 
In response to “II. The 35 USC §112(b) Rejections”
Applicant’s arguments with respect to the 112 rejections have been fully considered and are persuasive.  The 112 rejections of claims 9 and 14 have been withdrawn. 
In response to “III. The Art Rejections”, 
“A. Independent Claim 1”
With respect to claim 1, Applicant argues that Sheldon does not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made. Sheldon remains the primary reference in the current rejection as it continues to share structural and functional characteristics with the instant application. 
Applicant’s arguments with respect to Kubota have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
With respect to claim 5, the claimed phrase “measured from a centerline of a center aligned with a deep brain region of a patient” is being treated as a product by process limitation; that is, that the measurement of the apparatus are found by measuring relative to a user.  As set forth in MPEP 2113, product by process claims are NOT limited to the manipulations of the recited steps, only to the structure implied by the steps. Once a product appearing to be substantially the same or similar is found, a 35 U.S.C. 102/103 rejection may be made and the burden is shifted to applicant to show an unobvious difference.  See MPEP 2113). 
Applicant’s arguments with respect to claim 9 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claim 22 have been considered but are moot because the new ground of rejection does not rely on the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
“B. Independent Claim 25”
With respect to claim 25, Applicant argues that Sheldon and Standerwick do not meet each limitation of the amended claim. As necessitated by the amendments, a new grounds of rejection has been made. Sheldon remains the primary reference in the current rejection as it continues to share structural and functional characteristics with the instant application. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,595,744 (Sayler ‘744)  in view of Chu (US 2006/0253109).
With respect to claim 1, Sayler ‘744 claim 10 and the instant application both discloses a surgical assembly, comprising: a head fixation frame, an arcuate support member, a first turret arm attached to the arcuate support member, wherein the first arm comprise opposing first and second end portions with an arcuate segment therebetween, andIn re: Sayler et al. Application No.: 16/785,799Filed: February 10, 2020Page 6a trajectory guide assembly attached to the arcuate segment of the first turret arm, wherein the trajectory guide assembly is positionally adjustable along a length of the arcuate segment.
Sayler ‘744 claim 10 is silent on a second turret arm concurrently held on the arcuate support, both arms with trajectory guide assemblies. 
Chu teaches an analogous arcuate support 22 for a turret arm 12, further having first and second turret arms 12 (Fig 1), each of the first and second turret arms attached to the arcuate support member (Fig 1, each arm attached to the arcuate support 22 via ends 36, while support 22 is a ring it is curved and thus arcuate further a circle would have a portion that is an arc), wherein each of the first and second turret arms comprise opposing first and second end portions (Fig 1, fist end 46 and second end 36) with an arcuate segment therebetween (Fig 3, [0034], segment 44 is capable of being manipulated to be an arc), wherein the second end portion of each of the first and second turret arms is separately lockable to the arcuate support member at different lateral positions ([0032], each end 36 may be independently locked relative to the support), and a second trajectory guide assembly attached to the arcuate segment of the second turret arm (Fig 1, guides 58 on arm 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain the arm of Sayler ‘744 claim 10 and to add an additional arcuate arm independently lockable onto the arcuate support as taught by Chu in order to accommodate a variety of surgical instruments at once (Chu [0009]).
Examiner further notes that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,595,744 (Sayler ‘744)  in view of Grieshaber (US 3040739).
With respect to claim 25, Sayler ‘744 claim 10 and the instant application both discloses a surgical assembly, comprising: a head fixation frame, an arcuate support member, a first turret arm attached to the arcuate support member, wherein the first arm comprise opposing first and second end portions with an arcuate segment therebetween, andIn re: Sayler et al. Application No.: 16/785,799Filed: February 10, 2020Page 6a trajectory guide assembly attached to the arcuate segment of the first turret arm, wherein the trajectory guide assembly is positionally adjustable along a length of the arcuate segment.
Sayler ‘744 claim 10 is silent on the second turret arm, the first and second arms attached to the mount. 
Grieshaber teaches analogous arcuate surgical device holders 16/17 which are each slideable and lockable along a rail system 12 wherein the first end portions are pivotably coupled together (indirectly) wherein the first and second turret arms are pivotably attached together at the first end portion thereof and at a height position that is configured to be above a head of the patient (Fig 10, first ends 16a/17a above a user’s body thus above the head). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify single arcuate arm of Sayler ‘744 claim 10 with a second arm to be optionally lockable and pivotable with the first arm as taught by Grieshaber to allow for movement of the arcuate members but allow for an increased security when locked and to better support the weight of the surgical tools (Grieshaber col 1 ln 45-50, col 2 ln 20-30).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Sheldon et al (US 4386602) in view of Mocarski (US 3073310) and Chu (US 2006/0253109) and Magnussen et al (US 5280427).
With respect to claim 1, Sheldon et al discloses A surgical assembly, comprising: a head fixation frame comprising an upwardly extending right member and an upwardly extending left member (Fig 1, head fixation frame 10 which is circular thus has an upward extending left and right sides/members which connect at the device vertex), the right member and the left member configured to reside on opposing sides of a head of a patient (Fig 1, head fixation frame 10 which is circular thus has an upward extending left and right sides/members on opposing sides of a head of a patient), wherein the right member and the left member each comprise at least one head fixation member extending laterally inward toward each other (Annotated Fig 1, inwardly extending fixation member); an arcuate support member coupled to the head fixation frame (Annotated Fig 1, arcuate support), wherein, in use, the arcuate support member resides adjacent to but longitudinally spaced apart from the right and left members of the head fixation frame and is configured to reside spaced apart from the patient (Annotated Fig 1, arcuate support adjacent the head frame but shown spaced apart at least at the vertex of the arc); … a first trajectory guide assembly attached to the arcuate segment of the first turret arm (Fig 1, trajectory guide 16; Annotated Fig 1, first end of turret arm and arcuate segment are vertically above the support member, trajectory guide along the arcuate length)…
Sheldon is silent on wherein the arcuate support member comprises inner and outer arcuate perimeters and a planar upper surface; first and second turret arms, each of the first and second turret arms attached to the arcuate support member, wherein each of the first and second turret arms comprise opposing first and second end portions with an arcuate segment therebetween, and wherein the first end portion and the arcuate segment are above the arcuate support member, wherein the second end portion of each of the first and second turret arms is directly attached to the arcuate support member, and wherein the first and second turret arms are concurrently held by the arcuate support member and are independently lockable to the arcuate support member at different lateral positions (Sheldon et al teaches the claimed characteristics for a single arm but not for two arms- Annotated Fig 1, arcuate support adjacent the head frame but shown spaced apart at least at the vertex of the arc); wherein the first trajectory guide assembly is positionally adjustable along a length of the arcuate segment of the first turret arm; and a second trajectory guide assembly attached to the arcuate segment of the second turret arm, wherein the second trajectory guide assembly is positionally adjustable along a length of the arcuate segment of the second turret arm.
Mocarski teaches an analogous arcuate support 11 for a turret arm 10 wherein the arcuate support member 11 comprises inner and outer arcuate perimeters (Fig 2, inner and outer perimeters of ring 12) and a planar horizontally oriented upper surface (Fig 2, col 2 ln 20-30, flat ring 12), the turret arm attached to the arcuate support member (Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arcuate support or Sheldon to have the arcuate inner and outer surfaces and the planar top surface as taught by Mocarski in order to allow for a system that permits precise arcuate movements of a supporting arm (Mocarski col 2 ln 35-40).
Sheldon et al/Mocarski discloses the device as discloses above. 
Sheldon et al/Mocarski is silent on first and second turret arms, each of the first and second turret arms attached to the arcuate support member, wherein each of the first and second turret arms comprise opposing first and second end portions with an arcuate segment therebetween, and wherein the first end portion and the arcuate segment are above the arcuate support member, wherein the second end portion of each of the first and second turret arms is directly attached to the arcuate support member, and wherein the first and second turret arms are concurrently held by the arcuate support member and are independently lockable to the arcuate support member at different lateral positions (Sheldon et al teaches the claimed characteristics for a single arm but not for two arms- Annotated Fig 1, arcuate support adjacent the head frame but shown spaced apart at least at the vertex of the arc); wherein the first trajectory guide assembly is positionally adjustable along a length of the arcuate segment of the first turret arm; and a second trajectory guide assembly attached to the arcuate segment of the second turret arm, wherein the second trajectory guide assembly is positionally adjustable along a length of the arcuate segment of the second turret arm.
Chu teaches an analogous arcuate support 22 for a turret arm 12, further having first and second turret arms 12 (Fig 1), each of the first and second turret arms attached to the arcuate support member (Fig 1, each arm attached to the arcuate support 22 via ends 36, while support 22 is a ring it is curved and thus arcuate further a circle would have a portion that is an arc), wherein each of the first and second turret arms comprise opposing first and second end portions (Fig 1, fist end 46 and second end 36) with an arcuate segment therebetween (Fig 3, [0034], segment 44 is capable of being manipulated to be an arc), and wherein the first end portion and the arcuate segment are above the arcuate support member (Fig 1, first end 46 above the support 22), wherein the second end portion of each of the first and second turret arms is directly attached to the arcuate support member ([0034], Fig 1, end 36 directly attached to support 22), and wherein the first and second turret arms are concurrently held by the arcuate support member and are independently lockable to the arcuate support member at different lateral positions ([0032], each end 36 may be independently locked relative to the support), and a second trajectory guide assembly attached to the arcuate segment of the second turret arm (Fig 1, guides 58 on arm 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain the arm of Sheldon et al and to add an additional arcuate arm independently lockable onto the arcuate support as taught by Chu in order to accommodate a variety of surgical instruments at once (Chu [0009]).
Examiner further notes that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Sheldon et al/Mocarski/Chu discloses the device as discloses above. 
Sheldon et al/Mocarski/Chu is silent on wherein the first trajectory guide assembly is positionally adjustable along a length of the arcuate segment of the first turret arm; wherein the second trajectory guide assembly is positionally adjustable along a length of the arcuate segment of the second turret arm.
Magnusson et al. teaches an analogous surgical tool positioning device with a surgical tool is held by a trajectory guide (Fig 5,  needle guide 70), the trajectory guide assembly is positionally adjustable along a length of the arcuate segment of the  turret arm (col 6 ln 10-15 and ln 25-30, adjustable over the arcuate arm 18 to be over the target).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trajectory guide connections to the respective arcuate arms of Sheldon et al with the adjustability along the arcuate length as taught by Magnusson et al. in order to increase the amount of angle the surgical tool can enter the body (Magnusson et al. col 4 ln 20-25).

    PNG
    media_image1.png
    548
    779
    media_image1.png
    Greyscale

Annotated Fig 1, Sheldon et al
With respect to claim 8, Sheldon et al/Mocarski/Chu/Magnussen et al discloses The surgical assembly of Claim 1, wherein the second end portion of each of the first and second turret arms is configured to receive an upper surface of the arcuate support member (Mocarski Fig 2, base 16 of arm receives the upper surface of the support 12/11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arcuate support or Sheldon et al to have the arcuate inner and outer surfaces and the planar top surface as taught by Mocarski in order to allow for a system that permits precise arcuate movements of a supporting arm (Mocarski col 2 ln 35-40).
With respect to claim 10, Sheldon et al/Mocarski/Chu/Magnussen et al discloses The surgical assembly of Claim 1, wherein the first trajectory guide assembly is configured to extend entirely off only a single side of the arcuate segment of only the first turret arm and over a target intrabody site of the head of the patient and at least partially under the arcuate segment of the first turret arm (Magnussen et al col 6 ln 10-15 and ln 25-30, trajectory guide assembly is configured to extend entirely off only a single side of the arcuate segment and adjustable over only the arcuate arm 18 to be over the target).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trajectory guide connections to the respective arcuate arms Sheldon et al with the adjustability along the arcuate length as taught by Magnusson et al. in order to increase the amount of angle the surgical tool can enter the body (Magnusson et al. col 4 ln 20-25).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Sheldon et al/Mocarski/Chu/Magnussen et al as applied to claim 1 above, and further in view of Ghahremani et al (US 6206885) and in view of Piferi et al ‘084 (US 2009/0112084).
With respect to claim 2, Sheldon et al/Mocarski/Chu/Magnussen et al discloses The surgical assembly of Claim 1, wherein each of the first trajectory guide assembly and the second trajectory guide assembly comprises a turret attachment arm defining an elongate channel (Magnussen et al Fig 1, arm with channel 40), … and wherein a mounting member extends through the elongate channel to attach the trajectory guide assembly to the arcuate segment of one of the first and second turret arms thereby allowing the trajectory guide assembly to be positionally adjustable relative to the patient in X, Y and Z directions (Magnussen et al Fig 7 and 8B, base includes members 20 and 72, base 20 has a channel for the screw 50; col 6 ln 10-15 and ln 25-30, x and y directions are adjustable over the arcuate arm 18, the arm can pivot and thus the z direction is adjustable as well). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trajectory guide connections to the respective arcuate arms Sheldon et al/Mocarski/Chu with the adjustability along the arcuate length as taught by Magnusson et al. in order to increase the amount of angle the surgical tool can enter the body (Magnusson et al. col 4 ln 20-25).
Sheldon et al/Mocarski/Chu/Magnussen et al as it is currently combined is silent on wherein the turret attachment arm extends off an outer perimeter of a semi-circular base portion of the trajectory guide assembly (Sheldon et al Annotated Fig 2, arm extends off base portion but base is not semicircular), wherein the turret attachment arm is perpendicular to the semi-circular base portion of the trajectory guide assembly, wherein the semi-circular base portion surrounds an open center space, wherein the semi-circular base portion comprises a plurality of spaced apart fiducial markers.
Magnussen et al further teaches an turret attachment arm with a base 78 (Fig 8B) wherein the turret attachment arm extends off an outer perimeter of a semi-circular base portion of the trajectory guide assembly (Fig 8A, extends off the base 78 which is two semi circles 78a/78b) wherein the turret attachment arm is perpendicular to the semi-circular base portion of the trajectory guide assembly (Fig 5, shown perpendicular and must be perpendicular to function and have correct angular measurements on indicator 66, further even if it is not exactly perpendicular portion 74 slants so at least one part of the base is perpendicular to the attachment arm 20), wherein the semi-circular base portion surrounds an open center space (Fig 8A, open space in between semicircular halves where instrument is places), wherein the semi-circular base portion comprises a plurality of spaced apart fiducial markers.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turret attachment arm and base of Sheldon et al/Mocarski/Chu/Magnussen et al to be the turret attachment arm and base as further taught by Magnussen et al to be a system that can be securely angled and held in desired positions for further operational adjustments (Magnussen col 6 ln 60-65).
Sheldon et al/Mocarski/Chu/Magnussen et al discloses the device as discussed above. 
Sheldon et al/Mocarski/Chu/Magnussen et al is silent on wherein the semi-circular base portion comprises a plurality of spaced apart fiducial markers.  
Piferi et al. ‘084 teaches an analogous circular surgical tool base, base 110 of trajectory frame 100, with circumferentially spaced apart fiducials 117 (Fig 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain the device of Sheldon et al/Mocarski/Chu/Magnussen et al and add the fiducials as taught by Piferi et al. ‘084 in order to allow for improve orientation and location when the device is used in an MRI image during an MRI guided procedure (Piferi et al. ‘084 [0153]).

    PNG
    media_image2.png
    748
    1197
    media_image2.png
    Greyscale

Annotated Fig 2, Sheldon et al

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Sheldon et al/Mocarski/Chu/Magnussen et al as applied to claim 1 above, and further in view of Gouda (US 4350159).
With respect to claim 3, Sheldon et al/Mocarski/Chu/Magnussen et al discloses The surgical assembly of Claim 1.
Sheldon et al/Mocarski/Chu/Magnussen et al is silent on wherein at least a portion of each of the first and second turret arms has a rectangular cross-sectional shape.  
Gouda teaches an analogous arcuate turret arm 98 for a guide device 138 wherein at least a portion of the arcuate segment of the at least one turret arm has a rectangular cross-sectional shape (col 6 ln 40-45).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify teach of the turret arm cross sections of Sheldon et al/Mocarski/Chu/Magnussen et al to be rectangular as taught by Gouda in order to prevent unwanted rotation of the guide (Gouda col 6 ln 40-45).
With respect to claim 6, Sheldon et al/Mocarski/Chu/Magnussen et al discloses The surgical assembly of Claim 1 further comprising a first mount member attached to the arcuate segment of the first turret arm and to the first trajectory guide assembly (Sheldon et al Fig 1, mount member 12), wherein the first mount member is slidably positionable about the arcuate segment of the first turret arm and securely attaches the first trajectory guide assembly at a desired location on the arcuate segment of the first  turret arm (Magnussen et al col 6 ln 10-15 and ln 25-30, adjustable over the arcuate arm 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trajectory guide connections to the respective arcuate arms Sheldon et al/Mocarski/Chu with the adjustability along the arcuate length as taught by Magnusson et al. in order to increase the amount of angle the surgical tool can enter the body (Magnusson et al. col 4 ln 20-25).
Sheldon et al/Mocarski/Chu/Magnussen et al is silent on wherein the first mount member comprises an open center channel that slidably receives only the first turret arm, and wherein the first mount member has a cross-sectional perimeter shape that has two long sides and two shorter sides.
Gouda teaches an analogous arcuate turret arm 98 for a guide device 138 wherein the mount member 138 is slidably positionable about the arcuate segment 98 and securely attaches the trajectory guide assembly at a desired location on the arcuate segment of the at least one turret arm (col 6 ln 45-50), wherein the first mount member comprises an open center channel that slidably receives only the first turret arm (Fig 1, col 6 ln 40-50), and wherein the first mount member has a cross-sectional perimeter shape that has two long sides and two shorter sides (col 6 ln 40-45, rectangular).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turret arm cross section of Sheldon et al/Mocarski/Chu/Magnussen et al to be rectangular as taught by Gouda in order to prevent unwanted rotation of the guide (Gouda col 6 ln 40-45).

Claims 4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sheldon et al/Mocarski/Chu/Magnussen et al as applied to claim 1 above, and further in view of Ghahremani et al and in view of Magnussen et al.
With respect to claim 4, Sheldon et al/Mocarski/Chu/Magnussen et al discloses The surgical assembly of Claim 1, wherein the first trajectory guide assembly is slidably attachable to the first turret arm so that the first trajectory guide assembly is slidably positionable at different positions over a length of the arcuate segment of the at least one the turret arm, and wherein the second trajectory guide assembly is slidably attachable to the second turret arm so that the second trajectory guide assembly is slidably positionable at different positions over a length of the arcuate segment of the second turret arm independently of a position of the first trajectory guide assembly on the first turret arm (Magnussen et al col 6 ln 10-15 and ln 25-30, adjustable over the arcuate arm 18) (Chu, Fig 1 arms 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain the arm of Sheldon et al and to add an additional arcuate arm independently lockable onto the arcuate support as taught by Chu in order to accommodate a variety of surgical instruments at once (Chu [0009]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trajectory guide connections to the respective arcuate arms Sheldon et al/Mocarski/Chu with the adjustability along the arcuate length as taught by Magnusson et al. in order to increase the amount of angle the surgical tool can enter the body (Magnusson et al. col 4 ln 20-25).
Sheldon et al/Mocarski/Chu/Magnussen et al is silent on wherein the first trajectory guide assembly and the second trajectory guide assembly each comprise a base comprising a semi-circular perimeter surrounding an open center portion with first and second neighboring base perimeter segments that are arcuate and that are spaced apart from each other. 
Ghahremani et al. teaches an analogous surgical tool guide 10 with a planar base 24 (Fig 1) and a gap space 20 (Fig 1) that renders the outer perimeter a semi-circle (Fig 1), surrounding an open center portion with first and second neighboring base perimeter segments that are arcuate and that are spaced apart from each other (Fig 1).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the perimeter of the tool base of Sheldon et al/Mocarski/Chu/Magnussen et al to have a gap as taught by Ghahremani et al. in order to improve the vision of the surgeon while device is in use (Ghahremani et al. col 8 lines 66-67).
With respect to claim 7, Sheldon et al/Mocarski/Chu/Magnussen et al/Ghahremani et al  discloses The surgical assembly of Claim 4, wherein the open center portion is configured to overlie a target intrabody entry point of a skull of the patient (Ghahremani et al col 5 ln 00-5, opening align with drilling spot in the skull of a patient).  
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the perimeter of the tool base of Sheldon et al/Mocarski/Chu/Magnussen et al to have a gap as taught by Ghahremani et al. in order to improve the vision of the surgeon while device is in use (Ghahremani et al. col 8 lines 66-67).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Sheldon et al/Mocarski/Chu/Magnussen et al as applied to claim 1 above, and further in view of Kermode et al (US 2004/0220588).
With respect to claim 5, Sheldon et al/Mocarski/Chu/Magnussen et al discloses The surgical assembly of Claim 1.
Sheldon et al/Mocarski/Chu/Magnussen et al is silent on wherein the arcuate segment of the first and second turret arms has a radius of curvature, measured from a centerline of a center aligned with a deep brain region of a patient, behind and above an ear and below an eye socket, that is between about 100 mm and 150 mm.  
Kermode et al. discloses an analogous turret arm 12 (Fig 1) with a radius of curvature of 10 cm, or 100 mm (page 1 [0010], the radius of curvature limitation is met as the device of Kermode et al has the claimed limitation and the specifics of how the radius is measured would be satisfied by device capability).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to change the radius of curvature of Sheldon et al/Mocarski/Chu/Magnussen et al to the radius of curvature of Kermode et al. in order to better guide the attached instruments to the desired location on the patient (Kermode et al. page 1 [0009]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sheldon et al/Mocarski/Chu/Magnussen et al as applied to claim 1 above, and further in view of Ghahremani et al. and Piferi et al ‘084. and Magnussen et al. 
With respect to claim 9, Sheldon et al/Mocarski/Chu/Magnussen et al discloses The surgical assembly of Claim 1.  
Sheldon et al/Mocarski/Chu/Magnussen et al is silent on wherein an inner perimeter of a base of the first trajectory guide assembly and the second trajectory guide assembly is semi-circular and has a circumferentially extending gap space having an angular extent that is in a range of about 60 degrees to 145 degrees that positions neighboring segments of the base apart from each other, wherein the neighboring segments each comprise an upwardly extending arcuate arm, wherein a turret attachment portion extends from an outer perimeter of one side of the base, and wherein the base holds a plurality of circumferentially spaced apart fiducial markers. 
Ghahremani et al. teaches an analogous surgical tool guide 10 with a planar base 24 (Fig 1) wherein an inner perimeter of a base of a trajectory guide assembly is semi-circular (Fig 11i, Fig 11d) and has a circumferentially extending gap space (Fig 11i, Fig 11d) having an angular extent that is in a range of about 60 degrees to 145 degrees that positions neighboring segments of the base apart from each other (Fig 11i, annular extent of about 120 degrees, which is about 60-145 degrees), wherein the neighboring segments each comprise an upwardly extending arcuate arm ().
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the perimeter of the tool base of Sheldon et al/Mocarski/Chu/Magnussen et al to have a gap as taught by Ghahremani et al. in order to improve the vision of the surgeon while device is in use (Ghahremani et al. col 8 lines 66-67).
Sheldon et al/Mocarski/Chu/Magnussen et al/Ghahremani et al discloses the device as discussed above. 
Sheldon et al/Mocarski/Chu/Magnussen et al/Ghahremani et al is silent on wherein the neighboring segments each comprise an upwardly extending arcuate arm, wherein a turret attachment portion extends from an outer perimeter of one side of the base, and wherein the base holds a plurality of circumferentially spaced apart fiducial markers.  
Piferi et al. ‘084 teaches an analogous circular surgical tool base, base 110 of trajectory frame 100, wherein the neighboring segments each comprise an upwardly extending arcuate arm (Fig 42, arms 1115) and wherein the base holds a plurality of circumferentially spaced apart fiducial marker 117 (Fig 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain the device of Sheldon et al/Mocarski/Chu/Magnussen et al/Ghahremani et al and add the fiducials as taught by Piferi et al. ‘084 in order to allow for improve orientation and location when the device is used in an MRI image during an MRI guided procedure (Piferi et al. ‘084 [0153]) and to modify the base of Sheldon et al/Mocarski/Chu/Magnussen et al/Ghahremani et al to have the arm which can support another adjustment member as taught by Piferi et al ‘084 in order to further the adjustability of the trajectory guide ([0207], [0012]).
Sheldon et al/Mocarski/Chu/Magnussen et al/Ghahremani et al/Piferi et al ‘084 discloses the device as discussed above. 
Sheldon et al/Mocarski/Chu/Magnussen et al/Ghahremani et al/Piferi et al ‘084 is silent on wherein the neighboring segments each comprise an upwardly extending arcuate arm, wherein a turret attachment portion extends from an outer perimeter of one side of the base, and wherein the base holds a plurality of circumferentially spaced apart fiducial markers.  
Magnussen et al further teaches an turret attachment arm with a base 78 (Fig 8B) wherein the turret attachment arm extends off an outer perimeter of a semi-circular base portion of the trajectory guide assembly (Fig 8A, extends off the base 78 which is two semi circles 78a/78b).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the turret attachment arm and base of Sheldon et al/Mocarski/Chu/Magnussen et al/Ghahremani et al/Piferi et al ‘084 to have the turret attachment arm attached to the outer perimeter of the base as further taught by Magnussen et al to be a system that can be securely angled and held in desired positions for further operational adjustments (Magnussen col 6 ln 60-65).

Claims 11-13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sheldon et al/Mocarski/Chu/Magnussen et al as applied to claim 1 above, and further in view of Piferi et al ‘198 (US 2010/0185198).
With respect to claim 11, Sheldon et al/Mocarski/Chu/Magnussen et al discloses The surgical assembly of Claim 1.
Sheldon et al/Mocarski/Chu/Magnussen et al is silent on further comprising left and right transverse members coupled to the head fixation frame and to a scanner bed.  
Piferi et al ‘198 teaches an analogous head fixation member having left 20 and right 18 sides further comprising left 12b and right 12a transverse members coupled to the head fixation frame and to a scanner bed 16 ([0070]).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head frame of Sheldon et al/Mocarski/Chu/Magnussen et al to have the attachment members as taught by Piferi et al ‘198 allow for a secure connection when the device is used on a bed (Piferi et al ‘198 [0070]).
With respect to claim 12, Sheldon et al/Mocarski/Chu/Magnussen et al/Piferi et al ‘198 discloses The surgical assembly of Claim 11, wherein the left and right transverse members are attached to longitudinally extending rails of the scanner bed (Piferi et al ‘198 Fig 1, groove 16a create an outer rail to which the transverse members 12a/12b are attached).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head frame of Sheldon et al/Mocarski/Chu/Magnussen et al to have the attachment members as taught by Piferi et al ‘198 allow for a secure connection when the device is used on a bed (Piferi et al ‘198 [0070]).
With respect to claim 13, Sheldon et al/Mocarski/Chu/Magnussen et al discloses The surgical assembly of Claim 1.
Sheldon et al/Mocarski/Chu/Magnussen et al is silent on wherein the surgical assembly is configured to be coupled to a scanner bed of an MRI scanner and is movably positionable in concert with the scanner bed within a bore of a magnet of an MRI scanner. 
Piferi et al ‘198 teaches an analogous head fixation member having left 20 and right 18 sides configured to be coupled to a scanner bed of an MRI scanner 16 ([0070]) and is movably positionable in concert with the scanner bed within a bore of a magnet of an MRI scanner ([0070], moveable and positioned with a bed that is used in an MRI scanner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head frame of Sheldon et al/Mocarski/Chu/Magnussen et al to have the attachment members as taught by Piferi et al ‘198 allow for a secure connection when the device is used on a bed (Piferi et al ‘198 [0070]).
With respect to claim 15, Sheldon et al/Mocarski/Chu/Magnussen et al discloses The surgical assembly of Claim 1.
Sheldon et al/Mocarski/Chu/Magnussen et al is silent on wherein the surgical assembly is MRI compatible.  
Piferi et al ‘198 teaches an analogous head fixation member having left 20 and right 18 sides wherein the surgical assembly is MRI compatible ([0070], [0062], for use in an MRI scanner and MRI compatible).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the head frame of Sheldon et al/Mocarski/Chu/Magnussen et al to be usable in an MRI scanner taught by Piferi et al ‘198 to increase the potential device uses such as in an MRI scanner (Piferi et al ‘198 [0009]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Sheldon et al/Mocarski/Chu/Magnussen et al as applied to claim 1, and further in view of Schuele (US 2013/0081636).
With respect to claim 14, Sheldon et al/Mocarski/Chu/Magnussen et al discloses The surgical assembly of Claim 1.
Sheldon et al/Mocarski/Chu/Magnussen et al is silent on wherein the first and second turret arms each has a length that is in a range of about 9-12 inches.  
Schuele teaches an analogous turret arm 300 for a medical device 400 wherein the at least one turret arm has a length that is in a range of about 9-12 inches ([0047], 15-25 cm is about 6-10 inches).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the length of the turret arm of Sheldon et al/Mocarski/Chu/Magnussen et al to be the length as taught by Schuele et al in order to have the device be adjacent to the head but not interfere with other equipment (Schuele et al [0046]).

Claim 21-22 is rejected under 35 U.S.C. 103 as being unpatentable over Sheldon et al/Mocarski/Chu/Magnussen et al as applied to claim 1, and further in view of Grieshaber (US 3040739).
With respect to claim 21, Sheldon et al/Mocarski/Chu/Magnussen et al discloses The surgical assembly of Claim 1.
Sheldon et al/Mocarski/Chu/Magnussen et al is silent on wherein the first and second turret arms are pivotably attached together at the first end portion thereof and at a height position that is configured to be above a head of the patient.
Grieshaber teaches analogous arcuate surgical device holders 16/17 which are each slideable and lockable along a rail system 12 wherein the first end portions are pivotably coupled together (indirectly) wherein the first and second turret arms are pivotably attached together at the first end portion thereof and at a height position that is configured to be above a head of the patient (Fig 10, first ends 16a/17a above a user’s body thus above the head). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first ends of the arcuate members of Sheldon et al/Mocarski/Chu/Magnussen et al to be optionally lockable and pivotable together as taught by Grieshaber to allow for movement of the arcuate members but allow for an increased security when locked and to better support the weight of the surgical tools (Grieshaber col 1 ln 45-50, col 2 ln 20-30).
With respect to claim 22, Sheldon et al/Mocarski/Chu/Magnussen et al/Grieshaber discloses The surgical assembly of Claim 21, wherein the first and second turret arms are movable relative to each other (Chu Fig 1, movable and lockable relative to each other) and configured to remain detached from the head of the patient (Sheldon Fig 1, arm is detached from the head of the patient).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain the arm of Sheldon et al and to add an additional arcuate arm independently lockable onto the arcuate support as taught by Chu in order to accommodate a variety of surgical instruments at once (Chu [0009]).

Claims 25 -27 are rejected under 35 U.S.C. 103 as being unpatentable over Sheldon et al in view of Mocarski and in view of Chu and in view of Grieshaber and in view of Magnussen et al.
With respect to claim 25, Sheldon et al discloses A surgical assembly, comprising: a head fixation frame (Fig 1, head fixation frame 10); at least one head fixation member configured to couple to the head fixation frame and configured to extend laterally inward toward a head of a patient (Annotated Fig 1, inwardly extending fixation member); an arcuate support member coupled to the head fixation frame, wherein, in use, the arcuate support member resides adjacent to the head fixation frame and is configured to reside adjacent but spaced apart from the head of the patient (Annotated Fig 1, arcuate support adjacent the head frame but shown spaced apart at least at the vertex of the arc), … and a trajectory guide assembly attached to the arcuate segment of the first  turret arm (Fig 1, trajectory guide 16; Annotated Fig 1, first end of turret arm and arcuate segment are vertically above the support member, trajectory guide along the arcuate length)…
Sheldon et al is silent on wherein the arcuate support member comprises inner and outer arcuate perimeters and a planar horizontally oriented upper surface; first and second turret arms attached to the arcuate support member, wherein the first and second turret arms each comprise opposing first and second end portions with an arcuate segment therebetween, and wherein the first end portions are pivotably coupled together, and the first end portions and the arcuate segment reside above the arcuate support member (Sheldon et al teaches the claimed characteristics for a single arm but not for two arms- Annotated Fig 1, arcuate support adjacent the head frame but shown spaced apart at least at the vertex of the arc), wherein the second end portion of each of the first and second turret arms is separately lockable to the arcuate support member at different lateral positions… wherein the trajectory guide assembly is positionally adjustable along a length of the arcuate segment.  
Mocarski teaches an analogous arcuate support 11 for a turret arm 10 wherein the arcuate support member 11 comprises inner and outer arcuate perimeters (Fig 2, inner and outer perimeters of ring 12) and a planar horizontally oriented upper surface (Fig 2, col 2 ln 20-30, flat ring 12), the turret arm attached to the arcuate support member (Fig 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the arcuate support or Sheldon to have the arcuate inner and outer surfaces and the planar top surface as taught by Mocarski in order to allow for a system that permits precise arcuate movements of a supporting arm (Mocarski col 2 ln 35-40).
Sheldon et al/Mocarski discloses the device as discloses above. 
Sheldon et al/Mocarski is silent on first and second turret arms attached to the arcuate support member, wherein the first and second turret arms each comprise opposing first and second end portions with an arcuate segment therebetween, and wherein the first end portions are pivotably coupled together and the first end portions and the arcuate segment reside above the arcuate support member (Sheldon et al teaches the claimed characteristics for a single arm but not for two arms- Annotated Fig 1, arcuate support adjacent the head frame but shown spaced apart at least at the vertex of the arc), wherein the second end portion of each of the first and second turret arms is separately lockable to the arcuate support member at different lateral positions… wherein the trajectory guide assembly is positionally adjustable along a length of the arcuate segment.  
Chu teaches an analogous arcuate support 22 for a turret arm 12, further having first and second turret arms 12 (Fig 1), each of the first and second turret arms attached to the arcuate support member (Fig 1, each arm attached to the arcuate support 22 via ends 36, while support 22 is a ring it is curved and thus arcuate further a circle would have a portion that is an arc), wherein each of the first and second turret arms comprise opposing first and second end portions (Fig 1, fist end 46 and second end 36) with an arcuate segment therebetween (Fig 3, [0034], segment 44 is capable of being manipulated to be an arc), wherein the second end portion of each of the first and second turret arms is separately lockable to the arcuate support member at different lateral positions ([0032], each end 36 may be independently locked relative to the support), and a second trajectory guide assembly attached to the arcuate segment of the second turret arm (Fig 1, guides 58 on arm 12).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain the arm of Sheldon et al and to add an additional arcuate arm independently lockable onto the arcuate support as taught by Chu in order to accommodate a variety of surgical instruments at once (Chu [0009]).
Examiner further notes that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
Sheldon et al/Mocarski/Chu discloses the device as discloses above. 
Sheldon et al/Mocarski/Chu is silent on and wherein the first end portions are pivotably coupled together… wherein the trajectory guide assembly is positionally adjustable along a length of the arcuate segment.  
Grieshaber teaches analogous arcuate surgical device holders 16/17 which are each slideable and lockable along a rail system 12 wherein the first end portions are pivotably coupled together (indirectly) and the first end portions (Fig 10, first ends 16a/17a). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first ends of the arcuate members of Sheldon et al/Mocarski/Chu to be optionally lockable and pivotable together as taught by Grieshaber to allow for movement of the arcuate members but allow for an increased security when locked and to better support the weight of the surgical tools (Grieshaber col 1 ln 45-50, col 2 ln 20-30).
Magnusson et al. teaches an analogous surgical tool positioning device with a surgical tool is held by a trajectory guide (Fig 5,  needle guide 70), the trajectory guide assembly is positionally adjustable along a length of the arcuate segment of the  turret arm (col 6 ln 10-15 and ln 25-30, adjustable over the arcuate arm 18 to be over the target).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trajectory guide connections to the respective arcuate arms Sheldon et al/Mocarski/Chu/Grieshaber with the adjustability along the arcuate length as taught by Magnusson et al. in order to increase the amount of angle the surgical tool can enter the body (Magnusson et al. col 4 ln 20-25).
With respect to claim 26, Sheldon et al/Mocarski/Chu/Grieshaber/Magnussen et al discloses The surgical assembly of Claim 25, wherein the trajectory guide assembly is a first trajectory guide assembly (Chu Fig 1, guides 58 on arm 12), the surgical assembly further comprising a second trajectory guide assembly attached to the arcuate segment of the second turret arm (Chu Fig 1, guides 58 on arm 12), wherein the first trajectory guide assembly is slidably positionable along the arcuate segment of the first turret arm, and wherein the second trajectory guide assembly is slidably positionable along the arcuate segment of the second turret arm (Magnussen et al col 6 ln 10-15 and ln 25-30, adjustable over the arcuate arm 18 to be over the target).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain the arm of Sheldon et al and to add an additional arcuate arm independently lockable onto the arcuate support as taught by Chu in order to accommodate a variety of surgical instruments at once (Chu [0009]).
Examiner further notes that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the trajectory guide connections to the respective arcuate arms Sheldon et al/Mocarski/Chu/Grieshaber with the adjustability along the arcuate length as taught by Magnusson et al. in order to increase the amount of angle the surgical tool can enter the body (Magnusson et al. col 4 ln 20-25).
With respect to claim 27, Sheldon et al/Mocarski/Chu/Grieshaber/Magnussen et al discloses The surgical assembly of Claim 25, wherein the first and second turret arms are devoid of head fixation pins (Chu Fig 1, guides 58 on arm 12 with tools that are not head pins).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to maintain the arm of Sheldon et al and to add an additional arcuate arm independently lockable onto the arcuate support as taught by Chu in order to accommodate a variety of surgical instruments at once (Chu [0009]).
Examiner further notes that mere duplication of parts has no patentable significance unless a new and unexpected result is produced. See In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333. The examiner can normally be reached Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADAM BAKER/             Examiner, Art Unit 3786